Opinion issued July 29,
2010

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00511-CV
———————————
In
re KRISTOFER THOMAS KASTNER, Relator

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
 
MEMORANDUM OPINION
          Relator, Kristofer Thomas Kastner,
has filed a petition for writ of mandamus complaining of the trial court’s
October 3, 2008 order in which the court sustained the district clerk’s
challenge to relator’s affidavit of inability to pay and ordered that “the
District Clerk of Harris County shall not proceed to process any further
actions or settings on this case unless and until [relator] pays in full all
filing fees.”[1]  
          We deny
relator’s petition for writ of mandamus. 

PER CURIAM
Panel consists of Justices Keyes, Hanks, and Higley.




[1]           The
respondent is The Honorable William Burke of the 189th District Court of Harris
County.  The underlying suit is Kristofer
Thomas Kastner v. The State of Texas, Harris County, Texas, Tommy Thomas, Saulo
Aguilar, Michael Lecompte, and Deputy M. Reynaud, No. 2008–45366 (189th
Dist. Ct., Harris County, Tex.).